WHATLEY, Judge.
Appellate counsel for James Robert Moulton filed his brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm without comment Moulton’s judgments and sentences, but we remand for the trial court to correct a form titled, “Findings on Specified Sex Offenses.” This form provides trial courts with a checklist to make specific findings which courts are required to do in accordance with section 943.0435(l)(a), Florida Statutes (2007), which provides for the registration of sexual offenders with the Department of Law Enforcement.
In circuit court case number CRC08-16250CFANO, Moulton entered a guilty plea to lewd or lascivious conduct, § 800.04(6), Fla. Stat. (2007), lewd or lascivious exhibition, § 800.04(7), and contributing to the delinquency of child, § 827.04(1), Fla. Stat. (2007). On the form “Findings on Specified Sex Offenses,” section A is correctly completed, but sections B and C of the form are checked, incorrectly indicating that Moulton was convicted of lewd or lascivious battery, § 800.04(4), and lewd or lascivious molestation, § 800.04(5).
In circuit court case number CRC08-02283CFANO, Moulton entered a guilty plea to three counts of attempted capital sexual battery, § 794.011, Fla. Stat. (2007), and three counts of contributing to the delinquency of a child, § 827.04(1). On the form “Findings on Specified Sex Offenses,” section A again is correctly completed, but section B of the form is checked, incorrectly indicating that Moulton was convicted of lewd or lascivious battery.
Accordingly, we remand this case for the trial court to correct the form in both cases.
Judgments and sentences affirmed; remanded for correction of form titled “Findings on Specified Sex Offenses.”
DAVIS and WALLACE, JJ., Concur.